t c summary opinion united_states tax_court howard k hager petitioner v commissioner of internal revenue respondent docket no 7431-06s filed date howard k hager pro_se erika b cormier for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioner’ sec_2002 federal_income_tax and a sec_6651 addition_to_tax for failure_to_file timely a form 1040-ss u s self-employment_tax return for the issues for decision are whether petitioner is entitled to claim business_expense deductions and liable for a sec_6651 addition_to_tax background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference at the time the petition was filed petitioner resided in holliston massachusetts petitioner resided in puerto rico during for part of petitioner was employed by world services telephone inc and he also worked as a consultant to cortelco systems puerto rico cortelco cortelco was in san juan puerto rico and moved its operations to caguas puerto rico sometime between date and date petitioner then began working at home during petitioner shared with his wife a one-bedroom apartment which was about square feet within the respondent concedes that petitioner is not liable for additions to tax under sec_6654 or sec_6651 petitioner concedes that he was required to file a form 1040-ss apartment petitioner used for business a workbench and desk which were in the bedroom an area for file storage which was in the living room and areas in the dining room for files storage chairs and his computer router and terminals which he stored on top of the dining room table petitioner filed a form_482 individual_income_tax_return with the commonwealth of puerto rico for petitioner failed to file timely a form 1040-ss with the internal_revenue_service for on date respondent issued a notice_of_deficiency to petitioner thereafter petitioner submitted to respondent a form 1040-ss and a form_4562 depreciation and amortization including information on listed_property on date on his form 1040-ss petitioner claimed the following deductions truck purchase as a sec_179 expense insurance other than health legal and professional expenses other business property as a sec_280a deduction for the business use of his residence utilities as a sec_280a deduction for the business use of his residence repairs and maintenance supplies taxes and licenses meals and entertainment parking tolls oil_and_gas dollar_figure big_number big_number big_number big_number big_number big_number big_number discussion the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden to prove that the determinations are in error see rule a 290_us_111 but the burden_of_proof on factual issues that affect a taxpayer’s tax_liability may be shifted to the commissioner where the taxpayer introduces credible_evidence with respect to such issue see sec_7491 the burden will shift only if the taxpayer has complied with the substantiation requirements and has cooperated with the commissioner’s reasonable requests for witnesses information documents meetings and interviews see sec_7491 petitioner has not proven or even alleged that sec_7491 applies accordingly the burden remains on him to show that he is entitled to the claimed deductions u s individuals are subject_to federal income_taxation on their taxable_income on a worldwide basis see sec_1 265_us_47 but a u s individual who is a bona_fide_resident_of_puerto_rico for the entire taxable_year is not subject_to federal taxation with respect to his items of income that are sourced within puerto rico except for amounts received for services as an employee of the u s government see sec_933 notwithstanding the exemption provided by sec_933 a u s individual residing in puerto rico is not exempt from self-employment_tax see sec_1401 sec_1_1402_a_-9 income_tax regs residents of puerto rico are required to compute net_earnings_from_self-employment in the same manner as a u s individual without regard to sec_933 see sec_1402 sec_1_1402_a_-9 income_tax regs see also sec_1_1402_a_-1 income_tax regs defining the term net_earnings_from_self-employment to include the gross_income derived in a taxpayer’s trade_or_business less the deductions allowed by chapter that are attributable thereto i substantiation of business_expense deductions in general sec_162 allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business whether an expenditure satisfies the requirements of sec_162 is a question of fact 320_us_467 the taxpayer must keep records sufficient to establish the amounts of the items required to be shown on his federal_income_tax return see sec_6001 sec_1_6001-1 e income_tax regs when a taxpayer establishes that he has incurred a deductible expense but is unable to substantiate the exact amount the court may estimate the deductible amount in some circumstances the cohan_rule see 39_f2d_540 2d cir but the court can estimate the amount of a deductible expense only when the taxpayer provides evidence sufficient to establish a rational basis for making the estimate see 85_tc_731 a legal expenses supplies insurance taxes and licenses oil_and_gas with respect to the deductions claimed for legal expenses supplies insurance taxes and licenses and oil_and_gas petitioner’s evidence consisted of a spreadsheet listing the numbers he put on his return petitioner did not testify as to these items nor submit any receipts to verify his payment of the expenses in see sec_446 c a without more the court finds that petitioner has not adequately substantiated the deductions and that he has failed to provide sufficient evidence for the court to make a rational estimate therefore the deductions are not allowable and respondent’s determinations are sustained b parking and tolls generally a taxpayer may deduct the cost of operating an automobile to the extent that it is used in a trade_or_business see revproc_2002_61 2002_2_cb_616 parking fees and tolls may be deducted as separate items id petitioner’s evidence consisted of his spreadsheet he failed to present any receipt sec_2 with respect to his spreadsheet petitioner testified that he used his expenses from to generate reasonable expenses for since his records for were allegedly destroyed in a fire in to verify that the expenditures were made in and he did not testify as to these claimed expenses see sec_446 c a without more the court concludes that he has not substantiated the deductions nor provided any sufficient evidence for the court to make a rational estimate therefore he is not entitled to the deductions and respondent’s determinations are sustained c expenses subject_to sec_274 sec_274 supersedes the cohan_rule and the court cannot estimate a taxpayer’s expenses with respect to certain items see 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_274 provides that no deduction is allowable for expenses related to travel amusement recreation or entertainment gifts or listed_property unless the taxpayer complies with certain strict substantiation requirements to satisfy the strict substantiation requirements the taxpayer must substantiate the amount the time and place of the travel or entertainment the use of the property or facility the date and description of the gift the business_purpose of an expense and the business relationship to the taxpayer of the persons entertained or receiving the gift see sec_274 sec_1_274-5t temporary income_tax regs fed reg date if the amount is not substantiated by adequate_records or sufficient corroborative evidence then it is disallowed see sec_274 in order to substantiate amounts expended for travel the taxpayer must prove the amount of each expenditure ie lodging meals gas and etc time ie dates of departure and return trip and number of days spent on business place and business_purpose ie the business reason for the travel or the nature of the business benefit to be derived see sec_1_274-5t through iv temporary income_tax regs supra similarly in order to substantiate amounts expended for entertainment the taxpayer must prove the amount of each expenditure except for incidental items such as taxi fares or telephone calls that may be aggregated on a daily basis time which means the date of the entertainment place ie the name if any address or location and designation of the type of entertainment such as dinner or theater if it is not apparent from the designation of the place business_purpose ie the business reason for the entertainment or the nature of the business benefit to be derived and the nature of the business_discussion or activity and business relationship ie name title occupation or similar information of the persons entertained see sec_1_274-5t through v temporary income_tax regs fed reg date petitioner’s evidence consisted of the spreadsheet listing the numbers he put on his return petitioner did not testify as to his expenses for travel and meals and entertainment nor submit any receipts to verify his payment of the claimed expenses in see sec_446 c a the court finds that petitioner has not satisfied the strict substantiation requirements of sec_274 and therefore the expenses are not deductible accordingly respondent’s determinations are sustained d truck purchase as a sec_179 expense sec_179 generally allows a taxpayer to elect to treat the cost of sec_179 property as a current_expense in the year the property is placed_in_service within certain dollar limitations if the property is used for both business and other purposes then the portion of the property’s cost that is attributable to the business use is eligible for expensing under sec_179 but only if more than percent of the property’s use is for business purposes the predominant use requirement see sec_1_179-1 income_tax reg see also whalley v commissioner tcmemo_1996_533 moreover in order to claim a deduction for listed_property which is defined in sec_280f to include a passenger_automobile the taxpayer must satisfy the strict substantiation requirements of sec_274 see whalley v commissioner supra see also sec_280f sec_1_179-1 income_tax regs in order to substantiate the amount of an automobile expense the taxpayer must prove the following the amount of the expenditure ie cost of acquisition the amount of each business use and the amount of its total use by establishing the amount of its business mileage and total mileage time ie the date of the expenditure or use and the business_purpose for the expenditure or use see sec_1_274-5t through iii temporary income_tax regs fed reg date the taxpayer may substantiate the amount of mileage by adequate_records or sufficient evidence that corroborates his statements see sec_274 a record of the mileage made at or near the time of the automobile’s use that is supported by documentary_evidence has a high degree of credibility not present with a subsequently prepared statement see sec_1_274-5t - temporary income_tax regs supra petitioner’s evidence consisted of the spreadsheet listing the numbers he put on his return and his testimony that he purchased the jeep from a bankruptcy trustee for dollar_figure to use in his business additionally petitioner testified that the jeep was his only vehicle and that his wife did not own a vehicle petitioner failed to establish his business use moreover he did not maintain a mileage log and he did not attempt to reconstruct his auto expenses ie by tying his clients’ business cards which he did possess to particular dates the court finds that petitioner has satisfied neither the strict substantiation requirements of sec_274 nor the predominant use requirement therefore petitioner is not entitled to expense the cost of the jeep under sec_179 accordingly respondent’s determination is sustained e expenses for business use of the home expenses for the business use of a taxpayer’s residence are deductible only under very limited circumstances the taxpayer must show that a portion of the residence was exclusively used on a regular basis as his principal_place_of_business and in the case of an employee the exclusive use must be for the employer’s convenience see sec_280a the term a portion of the dwelling_unit refers to a room or other separately identifiable space a permanent partition marking off the area is not necessary sec_1 280a-2 g proposed income_tax regs fed reg date when sec_280a was added to the internal_revenue_code by the tax reform act of pub although proposed_regulations carry no greater weight than a position advanced on brief by the commissioner they may be useful as guidelines where they closely follow the legislative_history of the act 95_tc_525 affd 965_f2d_1038 11th cir 70_tc_448 54_tc_1233 l sec_601 90_stat_1569 the senate_finance_committee report explained the exclusive use requirement as follows exclusive use of a portion of a taxpayer’s dwelling_unit means that the taxpayer must use a specific part of a dwelling_unit solely for the purpose of carrying on his trade_or_business the use of a portion of a dwelling_unit for both personal purposes and for the carrying on of a trade_or_business does not meet the exclusive use test thus for example a taxpayer who uses a den in his dwelling_unit to write legal briefs prepare tax returns or engage in similar activities as well for personal purposes will be denied a deduction for the expenses paid_or_incurred in connection with the use of the residence which are allocable to these activities emphasis added s rept pincite 1976_3_cb_49 see also h rept pincite 1976_3_cb_695 staff of joint comm on taxation general explanation of the tax reform act of pincite 1976_3_cb_1 similarly the court has declined to find that a specific_portion of a residence had been used exclusively for business purposes where both business and personal activities permeate an entire residence williams v commissioner tcmemo_1991_567 naggar v commissioner tcmemo_1983_559 the exclusive use requirement is an all-or-nothing standard see 94_tc_348 when a taxpayer uses a home_office in conducting numerous business activities each use must be of a type described in sec_280a otherwise the exclusive use requirement is not satisfied id and if only one of the uses qualifies then the expenses attributable to that use are not deductible even if the other uses are business related id other business property as a sec_280a expense petitioner’s evidence consisted of the spreadsheet listing the numbers he put on his return three canceled checks for rent paid for september through december at dollar_figure per month a current photograph of some equipment a diagram showing the location of his equipment furniture files and storage a letter from cortelco’s vice president of finance and administration and chief financial officer and petitioner’s own testimony petitioner testified that he and his wife never dined in the dining room because they had an outside deck to dine on the table was designed for dining but it was not used for that purpose he testified according to petitioner they ate out most of the time and his wife never cooked in the kitchen the court finds that this portion of petitioner’s testimony is self-serving and we simply do not accept it see 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 294_f2d_328 4th cir affg 34_tc_845 petitioner also testified that both he and his wife slept in the bedroom and that he used his computer equipment and his records to help a bankruptcy trustee in a lawsuit filed in his personal capacity and on behalf of a company of which he was the chief_executive_officer in view of this testimony the court finds that petitioner has not satisfied the exclusive use requirement since his business areas were used for both personal and business reasons they permeated the entire apartment and the uses are so intermingled that the court cannot find that a specific_portion of the apartment was used exclusively for business purposes moreover merely testifying that if i lived there and i worked there and i did business there i must have had some reasonable expenses is not sufficient to satisfy the code’s substantiation requirements accordingly respondent’s determination is sustained utilities utilities attributable to the taxpayer’s maintenance of a home_office may be deductible as a business_expense see b income_tax regs in view of our disposition of the deductions relating to petitioner’s business use of his residence there is no need to reach the parties’ arguments regarding the issue of whether his employer had provided petitioner with an office at cortelco which might have precluded the deduction pursuant to 509_f2d_679 4th cir distinguishing between situations where the taxpayer chooses to work from home and thus the deduction for the business use of the home is not allowable from the situations where an office is not available or suitable for the work and the deduction is allowable revg 60_tc_820 petitioner’s evidence consisted of the spreadsheet listing the numbers he put on his return a water-sewer bill and an electric bill which were not for and a dollar_figure receipt stapled to a water bill which was for because we have determined that petitioner is not entitled to a deduction for the business use of his residence it follows that he is not entitled to a deduction for the corresponding utilities accordingly respondent’s determination is sustained ii sec_6651 addition_to_tax respondent determined an addition_to_tax under sec_6651 for asserting that petitioner failed to timely file his form 1040-ss initially respondent has the burden of production with respect to the addition_to_tax see sec_7491 respondent satisfies his burden by coming forward with sufficient evidence to indicate that it is appropriate to impose the addition_to_tax see 116_tc_438 once respondent satisfies his burden petitioner must persuade the court that respondent’s determination is in error by supplying sufficient evidence of reasonable_cause substantial_authority or a similar justification id the parties agree that petitioner did not timely file a form 1040-ss therefore respondent has met his burden of production petitioner merely testified that he was a resident of puerto rico he paid his taxes in puerto rico and everybody said you do not owe the irs petitioner introduced no other evidence petitioner’s explanation was not a legally sufficient reason for his failure_to_file timely therefore the court finds that petitioner did not have reasonable_cause for his failure_to_file timely accordingly respondent’s determination is sustained to reflect the foregoing decision will be entered for respondent as to the deficiency and the sec_6651 addition_to_tax and for petitioner as to the additions to tax under sec_6651 and sec_6654
